DETAILED ACTION

 	The amendment filed 11/23/2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the height adjustment device” (claim 4, line 2), “the protruding position” (claim 4, line 3), or “the ejector rod” (claim 4, line 4) as now recited in claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moghadam et al. (US-7,396,022).
 	The patent to Moghadam et al. shows a turntable mechanism comprising a plate (102) having a flat surface (see Fig. 2), a rotating device (100) for driving the plate to rotate, and a plurality of through holes (106,108) extending through the upper and lower surfaces of the plate such that a negative pressure is generated between the plate and an adsorbed object while a gap (112) is maintained between the plate and object.  

Response to Arguments
 	While applicant contends that there is no gap or layer between the lower surface of the Moghadam et al. flat plate and a surface of an adsorbed object, the examiner considers the space (112), as depicted in Figure 1, as such a gap or layer.  The gap (112) is located between a flat surface of the plate (102) and the wafer being adsorbed.  The flat surface (see the circular portion shown in Figure 2) of the plate can be considered as a “lower” surface of the plate since it is lower than other portions (104) of the plate.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moghadam et al. (US-7,396,022) in view of Rye et al. (US-2008/0011334).
 	The Moghadam et al. mechanism shows an upstanding wall (104) surrounding its flat plate that contacts an adsorbed object to keep a gap (112) between the surface of the plate and the object.  Claim 2 of the instant application calls for an ejector rod to contact the adsorbed object for maintaining the gap.
 	The patent to Rye et al. shows an embodiment in Figure 1B  that includes ejector rods (27) that contact an adsorbed wafer (100) so that a gap exists between the wafer and the lower flat surface of the chuck (24B).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide one or more rods on the flat surface of the Moghadam et al. plate, similar to that shown in the Figure 1B embodiment of Rye et al., in order to maintain a consistent gap between the plate and object in a more evenly distributed manner. 

Allowable Subject Matter
7. 	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8. 	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Drawings
9. 	The corrected drawings were received on 11/23/2022.  These drawings are approved.


Conclusion
10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kesil et al. patent (US-9,911,640) shows a wafer gripping device having a downwardly facing, lower flat surface.

12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
11/29/2022